hPEATROSS, J.,
dissents.
I respectfully dissent.
The majority opinion states in part as follows:
If Mr. Turner was supervising Ms. Wesley’s movement of the jack, then the Food Bank could be responsible for his failure to properly supervise the plaintiff ... In the absence of evidence that Mr. Turner was supervising Ms. Wesley, however, Food Bank cannot be held liable under this theory. (Emphasis added.)
Based on my reading of the record in this case, I find no evidence that Mr. Turner was supervising Ms. Wesley at any time prior to her injury. Accordingly, I would affirm.